NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                  Fed. R. App. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Argued December 17, 2013
                               Decided January 9, 2014

                                           Before

                         JOEL M. FLAUM, Circuit Judge

                         DIANE S. SYKES, Circuit Judge

                         JOHN DANIEL TINDER, Circuit Judge

No. 13‐2125

MANUEL RAMOS‐RODRIGUEZ,                          Petition for Review of an Order of the
    Petitioner,                                  Board of Immigration Appeals.

      v.                                         A200 881 690

ERIC H. HOLDER, JR.,
Attorney General of the United States, 
      Respondent.

                                          O R D E R

       Manuel Ramos‐Rodriguez, a Mexican citizen who was ordered removed
in absentia after failing to appear in immigration court, challenges the denial of his
second motion to reopen the removal proceedings. The Board of Immigration Appeals
agreed with the immigration judge that the second motion was number‐barred. Because
Ramos‐Rodriguez never explains in this court why the Board abused its discretion by
No. 13‐2125                                                                            Page 2

relying on the numeric limit and refusing to consider the merits of his successive
motion, we dismiss the petition for review.

        Ramos‐Rodriguez entered the United States without permission in 1997 and
came to the attention of immigration authorities in 2010 after he was arrested for
assaulting his girlfriend. Those charges were dismissed when the victim—with whom
Ramos‐Rodriguez now has three U.S.‐born daughters—failed to appear and testify at
trial. Ramos‐Rodriguez previously had been convicted of battery resulting in bodily
injury and received a 5½‐month suspended prison sentence. The offense conduct is not
described in the record, but the underlying arrest was for domestic battery.

       After receiving notices from the immigration court, Ramos‐Rodriguez appeared
with his lawyer, Jacob Atia Atanga, at hearings in April and August 2011. Shortly before
the August hearing he applied for cancellation of removal on the basis of exceptional
hardship to his oldest daughter (the younger girls, twins, were not born until 2012). At
the hearing itself, the petioner and his lawyer received written notice that his next
hearing was scheduled for March 7, 2012. Ramos‐Rodriguez admits that this notice was
received and translated, though he says that his lawyer kept the document. When
neither appeared at the March hearing, the IJ denied the application for relief and
ordered the petitioner removed in absentia.

       Ramos‐Rodriguez, represented by new counsel, moved 51 days later to reopen
the removal proceedings. The petitioner did not include an affidavit, but counsel
asserted that Ramos‐Rodriguez had missed the hearing because he could not remember
the date and had been unable to get in contact with attorney Atanga. Counsel did not
explain why Ramos‐Rodriguez had not called the immigration court to confirm the
date, but counsel did attach a document showing that Atanga’s license had been
suspended in February 2012. Atangaʹs license was suspended because he failed to
cooperate with the disciplinary board’s investigation of a different client’s grievance.
In re Atanga, 961 N.E.2d 1003, 1003 (Ind. 2012).

        The IJ denied the motion to reopen, reasoning that Ramos‐Rodriguez had failed
to show the “exceptional circumstances” needed to reopen the matter because he knew
about the March hearing and could have contacted the immigration court to verify the
date. See 8 U.S.C. § 1229a(b)(5)(C)(i). The IJ noted that the “exceptional circumstances”
that might excuse nonappearance are defined as “battery or extreme cruelty to the alien
or any child or parent of the alien, serious illness of the alien, or serious illness or death
of the spouse, child, or parent of the alien, but not including less compelling
No. 13‐2125                                                                          Page 3

circumstances . . .  beyond the control of the alien.” 8 U.S.C. § 1229a(e)(1). Recognizing
that Atanga’s suspension was “not insignificant,” the IJ nevertheless concluded that
Ramos‐Rodriguez had not provided a reasonable explanation for his absence because
he did not describe what steps he took to contact his attorney or provide any evidence
of his efforts. Ramos‐Rodriguez did not appeal that decision.

        Ramos‐Rodriguez then hired a third attorney (who is handling this appeal) and
filed a second motion to reopen, again contending that attorney Atanga’s representation
justified reopening as an exceptional circumstance. Counsel conceded, however, that
petitioner “is not asserting due process violation or ineffective [assistance] of counsel
because the exigent circumstances would not permit him to comply substantially with
the Lozada requirements.” See In re Lozada, 19 I&N Dec. 637, 639 (BIA 1988) (instructing
petitioners claiming ineffective assistance of counsel to establish scope of
representation, give notice to counsel of ineffectiveness claim, provide counsel’s
response to allegations, and complain to disciplinary authorities). This time
Ramos‐Rodriguez submitted an affidavit averring that, although he and Atanga were
told at the August 2011 hearing to return in March, he had been nervous and forgot the
date. He had called Atanga’s office several times and paid him a partial fee of $500, the
affidavit continues, but the lawyer never replied to his inquiries about the hearing date.
Ramos‐Rodriguez wrote that he “did not think about calling the court because I did not
believe[] that I had the authority to call the court and I also believed that my attorney
knew what he was doing.”

        The IJ denied the second motion to reopen as number‐barred but also concluded
that it failed to establish exceptional circumstances. The second motion, the IJ noted,
was “simply a reiteration of the first” and did not include any new argument.

      Ramos‐Rodriguez appealed that decision to the Board of Immigration Appeals,
acknowledging that he “does not argue ineffective assistance of counsel per se” but
maintaining that his abandonment by Atanga was an exceptional circumstance that
excused his absence from the March 2012 hearing. The petitioner conceded that he did
not qualify for an exception to the numeric bar, but he asserted—without citing any
authority—that the one‐motion limit does not apply when trying to reopen an order of
removal issued in absentia.

      The Board of Immigration Appeals agreed with the IJ that the petitioner’s second
motion was number‐barred. The Board explained that an alien is allowed only one
No. 13‐2125                                                                          Page 4

motion to reopen an order of removal issued in absentia. 8 U.S.C. § 1229a(c)(7)(A);
8 C.F.R. § 1003.23(b)(4)(ii).
       The parties do not address in their briefs whether this court is reviewing the IJ’s
decision or the Board’s decision, but at oral argument they agreed that we are reviewing
the Board’s decision because the Board relied on an independent analysis of the
numeric bar. See Borovsky v. Holder, 612 F.3d 917, 920 (7th Cir. 2010); Xiao v. Mukasey, 547
F.3d 712, 717 (7th Cir. 2008). We review the Board’s denial of a motion to reopen for
abuse of discretion. Reyes‐Cornejo v. Holder, 734 F.3d 636, 647 (7th Cir. 2013); Vahora v.
Holder, 707 F.3d 904, 911 (7th Cir. 2013).

        In his petition for review, Ramos‐Rodriguez principally contends that the Board
abused its discretion by denying his second motion to reopen on the basis of the
numeric limit instead of addressing the merits. But he advances no legal argument why
the Board should have considered his successive motion after the first was denied on
the merits. An alien may file only one motion to reopen. 8 U.S.C. § 1229a(c)(7)(A);
8 C.F.R. § 1003.23(b)(4)(ii); Ni v. Holder, 715 F.3d 620, 623 (7th Cir. 2013); Simtion v.
Ashcroft, 393 F.3d 733, 736 (7th Cir. 2004). Although there are four exceptions to this
numeric limit, Ramos‐Rodriguez does not argue that he qualifies for any of them. See 8
U.S.C. § 1229a(c)(7)(C)(iv) (exception for victims of domestic violence); 8 C.F.R.
§ 1003.2(c)(3) (exceptions for changed country conditions, jointly filed motions, and
fraud in original proceeding). Instead he compares his case to Chowdhury v. Ashcroft, 241
F.3d 848 (7th Cir. 2001), where we explained that a motion to reopen was not number‐
barred given that the Board had abused its discretion in construing an earlier, ill‐
defined “motion to reopen and remand” as a motion to reopen, id. at 852–54. But
Ramos‐Rodriguez concedes that his first motion “was clearly designated as a motion to
reopen,” and he does not assert that it should have been construed differently. Nor can
he argue that the IJ erroneously denied it on purely technical grounds. And to the extent
that he raises a due process claim, that claim is frivolous because there is no
constitutionally protected interest in a discretionary decision to reopen. See Moosa v.
Holder, 644 F.3d 380, 385 (7th Cir. 2011); Iglesias v. Mukasey, 540 F.3d 528, 531 (7th Cir.
2008). Ramos‐Rodriguez has not explained how the Board made a legal or constitutional
error, so we must dismiss his petition for review. See Shah v. Holder, Nos. 12‐3658 &
13‐1295, slip op. at 4–5 (7th Cir. Dec. 4, 2013) (dismissing petition for review of untimely
motion to reopen where petitioner did not raise legal challenge); Cruz‐Moyaho v. Holder,
703 F.3d 991, 999 (7th Cir. 2012) (dismissing petition for review of second motion to
reopen where court could “glean no legal challenges” to Board’s decision).
No. 13‐2125                                                                         Page 5

        Ramos‐Rodriguez’s real contention seems to be that he was entitled to a second
try because he did not include with his first motion an affidavit or other necessary
information. But this is not a legal argument, and it runs counter to the purpose of
limiting successive motions. As we have explained, immigration proceedings are “not
the only area of the law in which repeated petitions are disfavored,” and the numeric
bar fulfills the same function as any other restriction on successive motions because it
promotes finality and discourages delay. Chowdhury, 241 F.3d at 853. Indeed, this limit
is particularly critical for preventing stall tactics in proceedings where “every delay
works to the advantage of the [removable] alien who wishes merely to remain in the
United States.” INS v. Doherty, 502 U.S. 314, 323 (1992); see Derezinski v. Mukasey, 516
F.3d 619, 620–21 (7th Cir. 2008).

        Ramos‐Rodriguez finally contends that the Board erred in not addressing his
“implicit” claim of ineffective assistance of counsel. Arguments not exhausted before
the Board are waived, Cruz‐Moyaho, 703 F.3d at 1000–01; El‐Gazawy v. Holder, 690 F.3d
852, 858–59 (7th Cir. 2012), and Ramos‐Rodriguez stated in his second motion to reopen
that he “is not asserting due process violation or ineffective [assistance] of counsel” and
in his appeal to the Board wrote that he “does not argue ineffective assistance of counsel
per se.” We would not expect the Board to read an implicit argument into those
disclaimers, so any claim concerning ineffective assistance of counsel is waived.

                                                                  PETITION DISMISSED.